Citation Nr: 1421422	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-34 708A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active service from July 1956 through July 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and July 2010 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office that denied service connection for a bilateral foot condition and a bilateral leg condition respectively.

In November 2010, the matter of service connection for a bilateral foot condition was remanded for further development, to include obtaining outstanding private treatment records.  While this matter was on remand, the Veteran perfected his appeal for a bilateral leg condition.  As such, the bilateral leg condition is also before the Board at this time.

A review of the paperless, electronic (Virtual VA/VBMS) claims processing system does not reveal any documents pertinent to the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated. 

In November 2010, the Board noted the Veteran's January 2006 statement in support of his claim for bilateral foot disability.  Included with the statement was a list of private providers who had treated him for both his bilateral feet and legs dating back to 1965.  As there was no evidence that VA followed up with the Veteran to obtain authorizations, a remand was deemed necessary. 

Pursuant to the Board remand, the AOJ sent the Veteran a letter in January 2012 that requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information.  In March 2012, the Veteran returned a VA Form 21-4142 that consented to obtain treatment records dated July 22, 2009 from Dr. John S. Kirchner.  There is no indication that VA attempted to follow up with the Veteran regarding the January 2006 list of providers he submitted.

The Board finds as the statement was dated over 8 years ago; the Veteran may have forgotten about that list.  The Board therefore finds that he should be given the opportunity to submit VA Form 21-4142s on each provider listed on the January 2006 list; as these records may be relevant to the Veteran's claims.  As such, the Board finds that a remand is again necessary in order for VA to fully comply with its duty to assist in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA has met its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) by having the Veteran submit authorizations to obtain records from the following private providers he listed in his January 2006 statement:

      Dr. Mohead- bilateral feet - visit dates: 1970 or later
      1675 Montclair Road
      Eastwood Mall
      Birmingham, AL
      
      Dr. Blomingfield- X-ray of feet- visit date: 1980 or later
      Center Point Parkway
      Center Point, AL
      
      Dr. Morris- X-ray of feet and knees- visit dates:1965-1990
      Slappy, Faulkner, and Morris
      East Lake/later Medical Center East
      Birmingham, AL
      
      Dr. Mark Kunkel- X-ray of feet- visit date: 2001
      UAB/Kirklin Clinic
      2000 6th Avenue South
      Birmingham, AL
      
      Dr. Walter Clark- X-ray of feet- visit dates: 2001/present
      Birmingham Podiatry
      2012 8th Court South 
      Birmingham, AL
      
      Dr. Gwen Claussen- restless leg syndrome-visit date-2001
      UAB/Kirklin Clinic
      2000 6th Avenue South
      Birmingham, AL
      
2.  Once authorizations have been submitted, attempt to obtain all relevant private treatment records regarding the Veteran's claims for service connection for bilateral feet and leg disabilities.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



